Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 1 of 20                                                                            PageID 6

                                                                                                       Service of Process
                                                                                                       Transmittal
                                                                                                       03/18/2021
                                                                                                       CT Log Number 539237557
   TO:         Kim Lundy Service Of Process
               Walmart Inc.
               702 SW 8TH ST
               BENTONVILLE, AR 72716-6209

   RE:         Process Served in Tennessee

   FOR:        WALMART INC. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                                  Sanford Angelie O., etc. and Raleigh E. Sanford, Jr., Pltfs. vs. Walmart Inc., Dft.
   DOCUMENT(S) SERVED:                               Summons, Return(s), Letter(s), Complaint, First Request(s)
   COURT/AGENCY:                                     Thirtieth Judicial District Circuit Court of Shelby County, TN
                                                     Case # CT103021
   NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 10/24/2020 - 8445 US Highway 51 N, Millington,
                                                     TN 38053
   ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Knoxville, TN
   DATE AND HOUR OF SERVICE:                         By Certified Mail on 03/18/2021 postmarked on 03/15/2021
   JURISDICTION SERVED :                             Tennessee
   APPEARANCE OR ANSWER DUE:                         Within 30 days after service, not including the day of service (Document(s) may
                                                     contain additional answer dates)
   ATTORNEY(S) / SENDER(S):                          Raleigh E. Sanford, Jr.
                                                     9043 Barret Road
                                                     Millington, TN 38053
                                                     901-829-2100
   ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/19/2021, Expected Purge Date:
                                                     03/24/2021

                                                     Image SOP

                                                     Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

   REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                     300 Montvue RD
                                                     Knoxville, TN 37919
                                                     877-564-7529
                                                     MajorAccountTeam2@wolterskluwer.com
   The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
   relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
   of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
   advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
   therein.




                                                                                                       Page 1 of 1 / DL
         Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 2 of 20   PageID 7




RALEIGH E. SANFORD,JR.
Attorney at Law
9043 Barret Road
Millington, TN 38053




                                           WALMART INC. -
                                           C T CORPORATION SYSTEM
                                           300 MONTVUE RD
                                           KNOXVILLE,TN 37919-5546
          Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 3 of 20                                                      PageID 8
                                               (CIRCUIT/CHANCERY) COURT OF TENNESSEE                                     ELECTRONICALLY FILED
                                             140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103                                   2021 Mar 12 12:36 PM
                                            FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS                                 CLERK OF COURT

                                                       SUMMONS IN CIVIL ACTION
                                                                 Lawsuit
 Docket No.          \O 13/0"Ai                                 °Divorce                                 Ad Damnum $ 250,000% 00

 ANGELIE 0.SANFORD and                                                                WALMART INC.
 husband, RALEIGH E. SANFORD, JR.

                                                                           VS




                            Plaintiff(s)                                                                       Defendant(s)

TO:(Name and Address of Defendant (One defendant per summons))                                                         Method of Service:
                                                                                                               )Certified Mail
 WALMART INC.
                                                                                                              — Shelby County Sheriff
 C T CORPORATION SYSTEM
 Agent Address: 300 MONTVUE RD                                                                                    ommissioner of Insurance($)
 KNOXVILLE, TN 37919-5546 USA                                                                              °Secretary of State($)
                                                                                                           0Other TN County Sheriff ($)
                                                                                                            Private Process Server
                                                                                                                 Other
                                                                                                                       (S)Attach Required Fees
You are hereby summoned and required to defend a civil action'by filing your answer with the Clerk of the Court and

serving a copy of your answer to the Complaint on         Raleigh E. Sanford, Jr.                                                  Plaintiffs

attorney, whose address is       9043 Barret Road, Millington, Tennessee 38053

telephone(901)829-2100                      within THIRTY (30) DAYS after this summons has been served upon you, not including the day
of service. If you fail to do so, a judgment by default may be taken against you for the relief demanded in the Complaint.

                                                                                TEMIIKA D. GIPSON, Clerk / W. AARON HALL, Clerk and Master


TESTEDAND ISSUED                                                                By                                                               , D.C.

                                                                 TO THE DEFENDANT:
NOTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
Tennessee law provides a ten thousand dollar ($10,000)personal property exemption from execution or seizure to satisfy ajudgment. If a judgment
should be entered against you in this action and you wish to claim property as exempt, you must file a written list, under oath, of the items you wish
to claim as exempt with the Clerk of the Court. The list may be filed at any time and may be changed by you thereafter as necessary; however, unless
it is filed before the judgment becomes final, it will not be effective as to any execution or gamishment issued prior to the filing of the list. Certain
items are automatically exempt by law and do not need to be listed. These include items of necessary wearing apparel (clothing) for yourself and
your family and trunks or other receptacles necessary to contain such apparel,family portraits, the family Bible and school books. Should any of these
items be seized, you would have the right to recover them. If you do not understand your exemption right or how to exercise it, you may wish to seek
the counsel of a lawyer.

                            - FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-2341

I, TEMIIKA D. GIPSON / W.AARON HALL, Clerk of the Court, Shelby County, Tennessee, certify this to be a true and accurate copy asfiled this

                            20

TEMIIKA D. GIPSON , Clerk / W. AARON HALL, Cleric and Master             By:                                             , D.C.
        Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 4 of 20                                            PageID 9

                                                  RETURN OF SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE SERVED THE WITHIN SUMMONS:

By delivering on the             day of •                                      20          at                 [M. a copy of the summons

and a copy of the Complaint to the following Defendant

at



                                                                                By:
Signature of person accepting service                                                 Sheriff or other authorized person to serve process




                                               RETURN OF NON-SERVICE OF SUMMONS

I HEREBY CERTIFY THAT I HAVE NOT SERVED THE WITHIN SUMMONS:

To the named Defendant

because                                     is(are) not to be found in this County after diligent search and inquiry for the following

reason(s):

This                   day of                                  , 20



                                                                                By:
                                                                                      Sheriff or other authorized person to serve process
    Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 5 of 20   PageID 10




                             The Shelby County, Tennessee Circuit Court




    Case Style:              ANGELIE SANFORD VS WALMART INC

    Case Number:             CT-1030-21

    Type:                    SUMMONS ISSD TO MISC




                                                  David Smith, DC




Electronically signed on 03/12/2021 02:30:07 PM
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 6 of 20        PageID 11
                                                                     ELECTRONICALLY FILED
                                                                      2021 Mar 12 12:36 PM
                                                                       CLERK OF COURT


                      IN THE CIRCUIT COURT OF TENNESSEE FOR
                   THE THIRTIETH JUDICIAL DISTRICT AT MEMPHI


  ANGELIE 0. SANFORD and
  husband, RALEIGH E. SANFORD, JR.,

               Plaintiffs,

  vs.                                             NO.

 . WALMART INC.,

               Defendant.


                                     COMPLAINT


          COME NOW the Plaintiffs, Angelie.O. Sanford and Raleigh E.

  Sanford, Jr., by and through their attorney, Raleigh E. Sanford,

  Jr., and for cause of action            would respectfully showl unto this

  Honorable Court as follows:

          1.   That the Plaintiffs were, at the time of th               accident,•

  resident citizens of Millington, Shelby County, Tennestee..

        2.     That the Defendant, Walmart Inc., is, and has been at

  all times pertinent, a Delaware corporation headquartered at 708

  SW 8TH ST, BENTONVILLE, AR 72712-6209 and, at all timts material

  hereto,      authbrized    and     doing   business     in    Shelby     County,

  Tennessee.

          3.   That this    cause    of   action arises    out of   an    accident

  which    occurred   at    the    Defendant's   place    of   businels    at   the

  Walmart Supercenter, 8445 US Highway 51 N, Millington,, TN 38053,

  Shelby County, Tennessee, and accordingly venue is app4opriate in

  this Court.
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 7 of 20                PageID 12




                             GENERAL ALLEGATIONS

         4. Plaintiffs repeat and reallege each and every foregoing

  paragraph set forth above and incorporate the same by reference

  as though fully set forth at length herein.

         5. At all times mentioned herein, particularly on or about

  October 24, 2020, the Defendant owned, operated, controlled and

  maintained the       Walmart Supercenter property located at 8445 US

  Highway 51 N, Millington, TN 38053.

         6. On or about Saturday, October 24, 2020 at approximately

  5:30 p.m., Plaintiff Angelie 0. Sanford (hereinafter Plaintiff)

  went   in   the    Walmart    Supercenter     property     located     at 8445 US

  Highway 51 N, Millington, TN 38053 (hereinafter the property) to

  pick up a few items. She went to the back part of the store and

  specifically to a shelf located on the back wall of the shelf

  containing    2    liter     plastic   bottles     of   store    brand     soda.    She

  reached up and removed a 2 liter bottle off the top shelf and

  then, suddenly and unexpectedly, she was violently struck by a

  different 2 liter bottle that fell from the shelf directly into

  Plaintiff's       face,   striking     her   in   the   face    as   she   was    still

  looking up.

         7. Plaintiff was struck directly in the face and nose with

  such force    as to immediately cause             a facial fracture         and    head

  injury and cause severe injuries to her face, nose and head.
                                                          I
         8. Defendant is responsible for Plaintiff's injuries as the
                                                         1
  owner of the building within which Plaintiff was injured, because
                                                         I
  it and/or its agents failed to properly stock and place the .2
                                                         l
  liter bottles in question and/or failed to properlY install,
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 8 of 20               PageID 13




  inspect, maintain and otherwise ensure that the shelving system

  containing the 2 liter soda bottle that caused the injures would

  not allow such bottles. to be able to suddenly and unexpectedly

  fall on      customers.
         9. As a direct and proximate result of being stuck by the

  falling 2 liter bottle, Plaintiff suffered severe damage to her

  face and nose, ultimately requiring surgery to repair                       ignificant

  damage           the       nasal    structures       affecting       breathing.        She

  experienced pain and swelling and difficulty breathing, and was

  forced to sleep upright in a recliner for weeks. These injuries

  continue to cause severe pain and suffering.

         10.     Plaintiff      received      trauma        to   her   head   Icausing     a

  concussion, which continues to cause severe pain and suffering.
                                                         i •
         11. For a period of time. Plaintiff's injuries prvented her

  from being able to obtain employment which she planned to do to

  earn    income       to    deal    with    family    emergencies,       catising     lost

  earnings and other damages.

         12. Plaintiff's injuries prevented her from participating in

  many of the same activities that she enjoyed before the accident

  primarily      due    to   breathing      issues    and    fear   of impajts    to     her

  already damaged nose.

                              FIRST CAUSE OF ACTION

                                     (NEGLIGENCE)

         13. Plaintiffs repeat and reallege each and every foregoing

  paragraph set forth above and incorporate the Same by reference

  as though fully set forth at length herein.

         14. The Defendant owed Plaintiffs a duty of care in properly
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 9 of 20         PageID 14




  stocking and placing the 2 liter bottles in question and/or in

  properly        installing,      inspecting,    maintaining     and    otherwise

  ensuring that the shelving system containing the 2 liter                    soda

  bottle that caused the injures would not allow such bottles to be

  able       to   suddenly   and   unexpectedly   fall   on   customers    and    in

  selecting those charged with the task of installing                    securing,

  maintaining and inspecting the same.

         15. The Defendant's improper stocking and placing of the 2

  liter bottles in question and/or improper design,                cdpstruction,
  manufacture and/or installation of the shelving system, containing

  the 2 liter soda bottle that caused the injures was a substantial

 factor in causing the injuries sustained by Plaintiff.

         16.      The Defendant's improper stocking and placing of the 2

  liter bottles in question and/or improper design, construction,

  manufacture and/or installation of the shelving .system containing

  the    2    liter   soda   bottle   that   caused   the   injures     created   an

  unreasonably dangerous condition which eventually caused injury

  to Plaintiff.

         17. The Defendant's improper stocking and placing of the 2

 liter bottles in question and/or improper design, construction,

  manufacture and/or installation of the shelving system containing

  the 2 liter soda bottle that caused the injures was a idefect when

  the        Defendant   completed      construction,       manufactlire    and/or

 installation of the shelving system containing the 21 liter soda

 bottle' that caused the injures, such that the shelving system

 could not be safely used in the manner and for the purpose for

  which it was intended.
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 10 of 20                          PageID 15




         18. The Defendants owed Plaintiffs a duty to eXercise due

  care    in     providing       a    safe       place    for     shoppers,          including     by

  ensuring       that     the    facilities          were      safe        and   that      installed

  shelving       system    and    the      products      placed       thereon      were     properly

  installed,          maintained,       secured,         and    inspected          and     Defendant

  breached the Defendant's duty of care.

         19. The Defendant breached its standard and duty of care to

  Plaintiffs, including, without limitation, by failing to ensure

  that the shelving system and the products placed thereon at their

  facility were safe and secure, which breach led to the 2 liter

  bottle    in    question       suddenly and            unexpectedly falling from                the

  shelf directly into Plaintiff's face, striking her in the face as

  she was still looking up.

         20. As a direct and proximate result of the negligence and

  carelessness of the Defendant, Plaintiff has suffered severe and

  serious      personal         injuries.         The    full     nature         and     extent    of

  Plaintiff's         injuries       are     still   unknown         and    when     the   same   are

 ' ascertained, Plaintiffs will assert them with partfcularity.

         21. It was foreseeable to Defendant that, if the heavy 2

  liter    bottle       should       fall,    it could         cause       serious     injuries    to

  shoppers.

          22. Plaintiff has been required to engage the services of

  various medical providers, including obtaining emergency medical

  attention,       to    care    for       and   treat      her   injuries.          Plaintiff     is

  entitled       to    reimbursement          for    past      and     future      medical     bills

  incurred as a result of the injuries that have caused her pain

  .and suffering, as well as lost income.
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 11 of 20                        PageID 16




        23. Plaintiff has, since the incident on October 24, 2020,

  experienced       pain    and     suffering,            and    will    continue . to      endure

  future pain and suffering all to her general damages in an amount

 ' in excess of $100,000.00, but in a total amount to be established

  b y proof at trial.

                                SECOND CAUSE OF ACTION

                        (NEGLIGENCE via RES IPSA LOQUITUR)

        24. Plaintiffs repeat and reallege each and every foregoing

  paragraph set forth above and incorporate the same by reference

  as though fully set forth at length herein.

        25. The      Defendant owed Plaintiffs a duty to exercise due

  care in providing a safe place for shoppers, and failed to meet

  this duty, and said actions and omissions as described above,

  were a breach of the Defendant's duty of care.

        26.    Having       a     heavy       2    liter        soda    bottle   suddenly       and

  unexpectedly fall from the shelf directly into Plaintiff's face,

  striking    her    in     the    face       as    she    was     still    looking    up     after

  removing a soda bottle while shopping does not ordinarily occur

  in the absence of someone's negligence.

        27. The Defendant held the exclusive control of the store,

  shelving    system       and    the     2   liter       soda     bottle    which     fell    upon

  Plaintiff in the store.

        28. Plaintiff did nothing to cause the 2 liter soda bottle

  to fall upon her.

        29.   As    a     direct     and      proximate          result     of   the   foregoing

  negligence       and     carelessness            of   the      Defendant,      Plaintiff      has

  suffered severe and serious personal injuries, and the Defendant
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 12 of 20                     PageID 17




  is liable for the same under the doctrine of res ipsa loquitur.

  The    full   nature      and    extent      of   Plaintiff's    injuries        are    still

  unknown       and     when       the     same      are     ascertained      with•        more

  particularity, Plaintiffs will assert them with particularity.

         30. Plaintiff has been required to engage the services of

  various medical providers, including obtaining emergency medical

  attention,     to    care       for    and   treat   her    injuries.    Plaintiff         is

  entitled      to    reimbursement        for      past   and   future   medical         bills

  incurred as a result of the injuries that have caused her pain

  and suffering, as well as lost income.

         31. Plaintiff has, since the incident on October 24, 2020,

  experienced        pain   and     suffering,       and    will   continue    to        endure

  future pain and suffering all to her general damages in an amount

  in exces of $100,000.00, but in a total amount to be established

  b y proof at trial.

                               THIRD CAUSE OF ACTION

                       (NEGLIGENCE via STRICT LIABILITY)

         32. Plaintiffs repeat and reallege each and every foregoing

  paragraph set forth above and incorporate the same by reference

  as though fully set forth at length herein.

         33. Inviting shoppers to remove heavy 2 liter soda bottles

  from   the    top shelf         when   the    Defendant     has failed      to    properly

  stock and place the 2 liter bottles in question and/or failed to

  properly install, inspect, maintain and otherwise ensure that the

  shelving system containing the 2 liter soda bottle that caused

  the injures would not allow such bottles to be able to suddenly

  and unexpectedly fall on customers is an ultrahazardous activity
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 13 of 20                       PageID 18




  for    which    the       Defendant     is    strictly       liable    to    any    party   who

  suffers any damage as a result of the same, regardless of fault.

  Plaintiff did not have any knowledge of the dangers involved when

  removing a soda bottle while shopping.

          34.    The       Plaintiff     was    injured      and   suffered      damages,       as

  described above, due               to the     above-described events               when the    2

  liter    soda       bottle      fell   on     her,     for    which    the    Defendant       is

  strictly liable to the Plaintiff, regardless of fault.

          35.    As    a    direct     and     proximate       result    of   the    foregoing,

  Plaintiff has suffered severe and serious personal injuries, and

  the Defendant is strictly liable for the same. The full nature

  and extent of Plaintiff's injuries are still unknown a'nd when the

  same    are    ascertained         with      more   particularity,          Plaintiffs      will

  assert them with particularity.

          36. Plaintiff has been required to engage the services of

  various medical providers, including obtaining emergency medical

  attention,          to   care    for   and     treat    her    injuries.      Plaintiff       is

  entitled       to    reimbursement          for     past   and   future      medical      bills

  incurred as a result of the injuries that have caused her pain

  and suffering, as well as lost income.

          37. Plaintiff has, since the incident on October 24, 2020,

  experienced          pain    and    suffering,       and     will     continue      to   endure

  future pain and suffering all to her general damages in an amount

  in excess of $100,000.00, but in a total amount to be established

  b y proof at trial.

                                  FOURTH CAUSE OF ACTION

                                     (NEGLIGENCE PER SE)
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 14 of 20              PageID 19




        38. Plaintiffs repeat and reallege each and ever y foregoing

  paragraph set forth above and incorporate the same by reference

  as though fully set forth at length herein.

        39. The Defendants owed Plaintiff a duty of care in properly

  stocking and placing the 2 liter bottles in question and/or in

  properly     installing,        inspecting,       maintaining        and    otherwise

  ensuring     that the     shelving     system    containing the       2 liter       soda

  bottle that caused the injures at issue herein.

        40. The Defendant's actions were in direct violation of the

  provisions of the Tennessee Code Annotated and/or Tennessee and

  Shelby    County,    Tennessee       building    codes    and/or    reasonable       and

  customary     construction, practices,           and,    therefore,        Defendant's

  actions constitute negligence per se.

        41. The provisions of the Tennessee Code Annotated and/or

  Tennessee and Shelby County, Tennessee building code provisions

  at   issue   were   enacted     to    protect    the    general    public    while    in

  structures in the State of Tennessee.

        42.    Plaintiff     is   a    member    of the    general    public    and    is,

  therefore,     in   the    class     of   protected     persons    intended     to    be

  protected     by    the   provisions      of    the    Tennessee    Cpde    Annotated

  and/or    Tennessee       and   Shelby    County,      Tennessee    building    codes

  and/or reasonable and customary construction practices.

           43. The injuries sustained by Plaintiff are of the type of

  injuries the provisions of the Tennessee Code Annotated and/or

  Tennessee     and   Shelby' County,        Tennessee      building    codes    and/or

  reasonable and customary construction praCtices were established

  to protect against.
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 15 of 20                           PageID 20




        44.    As    a    direct       and    proximate         result       of    the    foregoing

  statutory violations and the related negligence and carelessness

  of   the    Defendants,         for    which     Defendant           is    liable       under   the

  doctrine of negligence per se, Plaintiff has suffered severe and

  serious     personal          injuries.      The       full    nature           and    extent    of

  Plaintiff's       injuries      are    still     unknown        and       when    the    same   are

  ascertained with more particularity, Plaintiffs will assert them

  with particularity.
                                                      1
        45. Plaintiff has been required to engage the services of

  various medical providers, including obtaining emergehcy medical

  attention,     to      care    for    and    treat      her    injuries.          PLintiff       is

  entitled     to   reimbursement            for   past     and    future          medical      bills

  incurred as a result of the injuries that have caused her pain

  and suffering, as well as lost income.

        46. Plaintiff has, since the incident on Octobe                                   24, 2020,

  experienced       pain    and    suffering,        and        will    continue          to   endure

  future pain and suffering all to her general damages ih an amount

  in excess of $100,000.00, .but in a total amount to be established

  b y proof at trial.

                                FIFTH CAUSE OF ACTION

                                 (LOSS OF CONSORTIUM)

        47. Plaintiffs repeat and reallege each and every foregoing

  paragraph set forth above and incorporate the same by reference

  as though fully set forth at length herein.

        48. As a direct and proximate result of the injuries caused

  by   the    Defendant's        negligence        and    other        actions      as    described

  herein, Plaintiff Raleigh E. Sanford, Jr. (hereinafter Plaintiff
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 16 of 20                        PageID 21




  Husband) has suffered and continues to suffer, the loss of the

  support, maintenance, society, comfort, attention, services, love

  and affection of his wife the Plaintiff.

         49. Before suffering these injuries, Plaintiff was able to

  and    did   perform         the    duties      of    a   wife,    including       assisting   in

  maintaining         the       home,       and        providing      love,        companionship,

  affection, society, sexual relations, moral support, and solace

  to Plaintiff Husband, including obtaining employment outside the

  home to provide financial support for the Plaintiffs and their

  families.

         50.   As     a    direct         and   proximate          result    of    the   injuries,

  Plaintiff has been unable to perform the duties of a wife in that

  she can      no longer, for example, provide substantial assistance

  with    housework,           and    participate           in   family,      recreational,      or

  social activities with Plaintiff Husband in the same manner as

  -before,     and    has       been       severely         limited     in    her     ability    to

  contribute to the household income.

         51.    Due       to    the       nature       of    the     injuries       sustained    by

  Plaintiff, and the severe physical and psychological strains and

  stress they cause             her, Plaintiff is                no longer        able to provide

  Plaintiff     Husband          with      love,       companionship,        affection,     sexual

  relations, society, moral support, and solace to the same degree

  and in the same manner as before the injuries described herein

  were sustained.

         52. Because of these injuries, upon information and belief,

  Plaintiff will be unable to perform these duties in the future.

  Plaintiff      Husband             is    therefore         deprived        of    and   will    be
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 17 of 20             PageID 22




  permanently     deprived       of   his    spouse's       consortium,     all      to

  plaintiff's damage, in an amount in excess of $25,000, but in a

  total amount to be established by proof at trial.

        WHEREFORE, the Plaintiffs, expressly reserving their right

  to amend their Complaint at the time of the trial of the action

  herein   to   include    all    parties     and   items    of   damage    not     yet

  ascertained,    demand   judgment      against     the    Defendants     for    each

  cause of action as follows:

        A. For general damages in an amount in excess of 125,000.00,

  but in a total amount to be established by proof at trial;

        B. For special damages in an amount in excess of $25,000.00,

  but in a total amount to be established by proof at trial;

        C. For lost wages according to proof;

        D. For interest at the legal rate;

        E. For costs of suit; and

        F. For such other and further relief as the Court may deem

  just and proper.

                                       RESPECTFULLY SUBMITTED:


                                       /s/Raleigh E. Sanford, Jr.1
                                       Attorney for Plaintiffs
                                       9043 Barret Road
                                       Millington, Tennessee 38053
                                       (901) 829-2100
                                       BPR #11314

                                      Cost Bond

       I, Raleigh E. Sanford, Jr., Attorney do hereby acknowledge
  himself surety for the costs of this action not to exceed the sum
  of $250.00.

                                            /s/Raleiqh E. Sanford, Jr.
                                            Attorney at Law
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 18 of 20                                 PageID 23
                                                                                               ELECTRONICALLY FILED
                                                                                                2021 Mar 12 12:36 PM
                                                                                                  CLERK OF COURT




                           IN THE CIRCUIT COURT OF TENNESSEE FOR
                        THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS


  ANGELIE 0. SANFORD and
  husband, RALEIGH E. SANFORD, JR.,

                  Plaintiffs,

  vs.                                                            NO.

  WALMART INC.,

                  Defendant.


                               PLAINTIFFS' FIRST REQUEST FOR PRODUCTION
                                 OF DOCUMENTS PROPOUNDED TO DEFENDANT


          COME    NOW    the    plaintiffs,     Angelie 0. Sanford          and   Raleigh      E.   Sanford,

  Jr.,   and     pursuant      to   Rule   34   of   the   Tennessee    Rules     of    Civil   Procedure,

  defendant is requested to produce for inspection, copying, testing or such

  other examination as provided by Rule 34, at the law offices of Raleigh E.

  Sanford, Jr., 9043 Barret Road, Millington, TN                       38053, on or before forty-

  five (45) days after service of these requests. All references to defendant

  include and all of its :agents and employees. ,

          REQUEST NO.          :    Please produce any and ,all reports, memoranda, notes,

  or    other.   written       or   otherwise    recorded ‘ material        prepared      by    anyone    in

  Conjunction with the accident alleged in the' Complaint.

          REQUEST       NO.    2:     Please    provide     copies     of   any   and    all    statements

  previously made by defendant conCerning the subject matter of this lawsuit,

  including      any    statement      signed    or   otherwise      adopted      or    approved     by   the

  defendant herein            and any stenographic, mechanical,             electrical or any other

  type of recording or any transcription thereof made by the defendant herein

  contemporaneously recorded.
Case
5      2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 19 of 20                        PageID 24




          REQUEST NO. 3.         Please produce all photographs or other documents by

  anyone in conjunction with the accident alleged in the Complaint by anyone in

  conjunction.

          REQUEST NO. 4.       Please produce all documents which support or relate in

  any way to any of the defenses or assertions made in the Answer filed in this

  matter by the defendant.

          REQUEST NO. 5.       Please produce each and every photograph the defendant

  possesses which depicts or relates in any way to the plaintiff's claim or

  which depicts the accident scene.

          REQUEST NO. 6.       Please produce a copy of any and all statements given

  by   plaintiff    Angelie     Sanford.   Along     with   anything    else      covered   by     this

  request,    it    is    particularly     requested    that    the     recorded       statement     by

  plaintiff given by her on February 18, 2021 be provided and that the entire

  recorded conversation between all of the parties on that date be provided.

          REQUEST NO. 7.       Please produce a copy of any and all movies, videos,

  photographs,     etc.   of   plaintiff    Angelie    Sanford.    It   is    believed      that   the

  accident in question occurred on October, 24, 2020 at approximately 5:50 p.m.

  Along    with    anything    else   covered   by     this    request,      it   is    particularly

  requested that all recordings from any and all Millington Walmart Supercenter

  surveillance and security cameras, both inside and out, for                          the period of

  time on October 24; 2020 from 5:15 p.m. through 8:00 p.m. be provided.

          REQUEST NO. 10. Please produce any report or diagram of the scene of

  the accident alleged in the Complaint, which is in your possession, custody

  or control, or within the possession, custody or control of anyone acting on

  your behalf.
Case 2:21-cv-02243-SHL-cgc Document 1-2 Filed 04/16/21 Page 20 of 20   PageID 25




                                      Respectfully Submitted,


                                      /s/Raleigh E. Sanford, Jr.
                                      BPR #11314
                                      9043 Barret Road
                                      Millington, TN 38053
                                      (901) 829-2100
